PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and Respondent's Answer.
Claimant seeks to recover $452.82 for services rendered to Respondent and documented by two unpaid invoices for $370.00 and $82.80.
In its Answer, Respondent admits the validity of the claim as well as the amount with respect to the services rendered in the sum of $370.00, and states that there were sufficient funds expired in that appropriate fiscal year from which the invoice could have been paid. Respondent denies the claim with respect to the remaining $82.80. Claimant has agreed to waive its claim for the remaining $82.80.
It is the opinion of the Court of Claims that the claimant should be awarded the sum of $370.00.
Award of $370.00.